                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

ROMAIN JOSEPH                                         CIVIL ACTION NO. 3:18-cv-1261

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

CITY OF FAITH HALF                                    MAG. JUDGE KAREN L. HAYES
WAY HOUSE, ET AL.

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Romain Joseph=s

claims are DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on

which relief can be granted.

       MONROE, LOUISIANA, this 19th day of November, 2018.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
